Citation Nr: 0028304	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  98-17 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from May 1977 to September 
1977 and from January 1978 to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which found that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for a bilateral knee disorder.

During the pendency of the appeal, the United States Court of 
Appeals for the Federal Circuit overturned the test for new 
and material evidence.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In November 1999, the Board remanded the 
issue to the RO for further development.  The requested 
developments have been accomplished and the case is now ready 
for appellate review.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
bilateral knee disorder by rating decision dated in April 
1983.  The RO's decision represents the last final 
disallowance of entitlement to service connection for a 
bilateral knee disorder on any basis.

2.  The evidence submitted since the RO's April 1983 
decision, which includes the veteran's written statements, VA 
outpatient treatment reports, a VA examination, service 
clothing requisitions, lay statements, and a letter from the 
Vet Center, in an attempt to reopen her claim for service 
connection, does not bear directly and substantially on the 
issue of entitlement to service connection for a bilateral 
knee disability.


CONCLUSION OF LAW

The evidence submitted subsequent to the RO's April 1983 
rating decision denying entitlement to service connection for 
a bilateral knee disorder is not new and material and the 
veteran's claim has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2000); 38 C.F.R. § 3.156 (1999); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (1999).  However, when a veteran 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether the veteran has submitted new and 
material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  During the pendency of the veteran's appeal, the 
United States Court of Appeals for the Federal Circuit 
clarified the standard to be used for determining whether new 
and material evidence has been submitted.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence is defined as evidence not 
previously submitted which bears directly and substantively 
on the matter under consideration.  It can be neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156 
(1999); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If the Board determines that new and material 
evidence has been added to the record, the claim is reopened 
and the Board must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded.  See Elkins v. West, 12 Vet. App. 209 
(1999). 

Prior to Hodge, but interpreting the same regulation, the 
Veterans Claims Court found that when a veteran sought to 
reopen a claim based on new evidence, the Board first 
determined whether the additional evidence is "new" and 
"material."  Second, if the Board determined that new and 
material evidence had been added to the record, the claim was 
reopened and the Board evaluated the merits of the veteran's 
claim in light of all the evidence, both new and old.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The first step of the 
Manio two-step process included determining (i) was the newly 
presented evidence "new" (that is, not of record at the 
time of the last final disallowance and not merely 
cumulative); (ii) was it probative of the issue at hand (that 
is, each issue which was a specified basis for the last final 
disallowance); and (iii) if it was new and probative, then, 
in light of all the evidence, was there a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Evans v. Brown, 9 Vet. App. 273 (1996); see also 
Blackburn v. Brown, 8 Vet. App. 97 (1995); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Smith v. Derwinski, 1 Vet. 
App. 178 (1991).

Historically, the RO denied entitlement to service connection 
for a bilateral knee disorder by rating decision dated in 
April 1983, following review of the evidence then of record 
to include the veteran's service medical records and a post 
service VA examination report.  The veteran maintained that 
she developed pain in her knees during service and was given 
a prescription.  Briefly, the service medical records 
reportedly showed one incident of reported knee pain in 
service with a clinical assessment of probable 
chondromalacia.  A post service VA examination report showed 
essentially normal knees with some evidence of synovial 
thickening of the right knee.  The veteran failed to file a 
timely substantive appeal, which she originally challenged 
but subsequently withdrew, and the RO's decision became 
final.  

In April 1995, the veteran applied to reopen the claim of 
entitlement to service connection for a bilateral knee 
disorder.  In support of her claim, she submitted additional 
evidence including outpatient treatment records, lay 
statements, service clothing requisition forms, and a letter 
from the Vet Center.  This appeal is before the Board from 
the veteran's unsuccessful attempt to reopen her claim for 
entitlement to service connection for a bilateral knee 
disorder based on this additional evidence.

The first items for consideration are VA outpatient treatment 
records, which reflect treatment for a variety of medical 
problems.  With respect to her bilateral knee disorder, in 
November 1993, she complained of weak tendons in her knees 
secondary to post-polio syndrome (the claim for post-polio 
syndrome was recently denied service-connection).  Nerve 
conduction studies of the lower extremities were also 
conducted as part of the post-polio syndrome work-up but 
there were no particular complaints regarding her knees at 
that time.  Additional treatment records relate complaints of 
weakness in the legs and other extremities due to rule/out 
post-polio syndrome.  More recent records reveal that she 
sometimes used an electric wheelchair for mobility. While 
new, this evidence is not material as it does not indicate a 
causal relationship between the veteran's knee complaints and 
military service but rather focuses on another disability.  
Moreover, even to the extent the records show bilateral knee 
complaints, the Board finds that it essentially reveals 
current treatment for the same symptoms for which the veteran 
has reported all along.  Therefore, it is not probative as to 
the issue of etiology or service connection.

The next items for additional consideration include a January 
1996 letter from the Vet Center, a letter from the veteran's 
father dated in March 1996 and a letter from the veteran's 
friend dated in June 1992 both received in April 2000, and 
several clothing requisition forms from active duty.  While 
new, this evidence has no probative value as it makes no 
mention of the veteran's bilateral knee disorder but rather 
relate to another claim filed by the veteran which is not 
before the Board at this time.  Accordingly, this evidence 
cannot form the basis on which to reopen the veteran's claim 
for a bilateral knee disorder.  Similarly, the veteran 
underwent a VA respiratory examination in May 1998, but this 
was also related to another claim and made no mention of a 
bilateral knee disability.

The Board has considered the written statements submitted by 
the veteran to the effect that she was told that she had 
deteriorating cartilage in her knee and was given medication 
during service.  She maintained that she was not given proper 
shoes in service which caused her to have knee and leg pain.  
She reflected that she was currently receiving treatment for 
her knees at the VA hospital.  Although her statements are 
deemed truthful for purposes of this decision and probative 
of symptomatology, they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Moreover, these contentions were considered in the previous 
denial.  Her assertions as to such relationship are not 
deemed to be credible in light of the other objective 
evidence of record showing no nexus between military service 
and her current bilateral knee disorder.  The veteran simply 
lacks the medical expertise to offer an opinion as to the 
existence of medical causation of any current disability.  
Id.  

In conclusion, the Board finds that in the absence of 
evidence not previously submitted bearing directly and 
substantively on the matter under consideration, the claim 
for entitlement to service connection for a bilateral knee 
disorder is not reopened.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (1999).  Having found that the 
evidence is not new and material, there is no reason for the 
Board to reach the issue of well-groundedness. 


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for a bilateral 
knee disorder is not reopened and the benefit sought is 
denied.


		
	MICHAEL D. LYON 
	Veterans Law Judge
Board of Veterans' Appeal

 

